Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
As a result of the amendments to the claim, the 112 rejections over claims 1-20 have been withdrawn. 
Claims 1, 2, 6-10, 11, 13, 15-20 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6-10, 13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talon et al. (WO 2014/037339) in view of Epars et al. (WO 2009/115475), Mandralis et al. (US 2006/0219098) and Dogan et al. (US 2010/0034929).
Regarding Claims 1, 2 and 10, Talon discloses a capsule (11) designed for preparation of a beverage upon injection of liquid under pressure into the capsule (see Abstract), the capsule containing a substance (roast and ground coffee, Pg. 4, Ln. 1-2) for preparation of the beverage and comprising a cup-shaped body (Capsule wall 20, Fig. 3), a top wall (18, Fig. 3) and a bottom retaining wall (pierceable membrane 23), 
wherein the capsule further comprises an opener (see protrusions on piercing plate 24, Fig. 7) designed to open the retaining wall upon a rise in pressure in the capsule (Pg. 9, Ln. 16-26), 
wherein the opener comprises a plurality of first elements and associated secondary elements facing the retaining wall (Fig. 4), the secondary elements surrounding at least partially the respective first element and being arranged adjacent to but not in contact with the respective first element (see annotated Figure below),  
wherein the associated first and secondary elements are homogenously arranged with respect to the circumference of the retaining wall (Fig. 4), where “homogenously arranged” is construed as uniformly arranged and is seen in fig. 4 of Talon which presents the first and secondary elements uniformly about the opener such that the opener is symmetrical in several radial axes;
the first elements being non-linear elements, and the secondary elements being linear elements, 
wherein the secondary elements are arranged at larger distance to the retaining wall than the first elements; 
wherein the substance is a precursor ingredient of roast and finely ground coffee (Pg. 4, Ln. 4-5); and
wherein the second elements each comprise three linear segments that are arranged to at least partially surround the respective first element (see annotated figure 4 below where first element is the y-shaped protrusion and the secondary elements are the three segments which surrounds the y-shaped protrusion), wherein two of the three linear segments of each of the secondary elements are arranged at a first distance to the retaining wall, and one of the three linear segment of each of the secondary elements is arranged at a second distance to the retaining wall that is larger than the first distance, and the one of the three linear segment arranged at a second distance that is larger than the first distance and 

    PNG
    media_image1.png
    327
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    707
    media_image2.png
    Greyscale


and wherein the opener further  comprises third linear elements arranged to radially extend between the respective associated first and secondary elements (see annotated Figure 4 below),

    PNG
    media_image3.png
    327
    626
    media_image3.png
    Greyscale

and wherein the opener is configured to create at least one opening having a diameter of 1mm (“opening (26) does not exceed 1 mm” see Abstract).
While Talon discloses the relative heights (i.e. the second elements being of larger distance than the first element from the retaining wall), he is silent to the specific distances of the first and secondary elements. Epars is relied on to teach similar capsules having a retaining wall pierced under pressure (see Abstract). Epars also discloses a first element (13) and secondary elements (19) facing the retaining wall and recognizes that the relative heights are configured to enable proper puncturing of the membrane (Page 13, first paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the art to determine the distances of the first and second elements to provide proper puncturing. The particular distances would have also been a matter of the capsule size. 
Talon is silent to wherein the retaining wall is a thin film having a thickness of between 15 and 25 microns; and
wherein the capsule further comprises a series of dispensing holes having a diameter of at least 0.4 mm, or 0.4-1mm (with respect to Claim 10).
Mandralis is relied on to teach similar beverage capsules having a retaining wall fixed in the bottom portion of the capsule and is also configured to be pierced under the effects of pressure (see Abstract). That is, the capsule is configured to achieve a desired pressure prior to dispensing the 
Therefore, since both Talon and Mandralis are directed to capsules having thin film retaining walls made of aluminum, it would have been obvious to one of ordinary skill in the art to use known film thickness to achieve the desired internal pressure prior to piercing the retaining wall. Also, it would have also been obvious to provide holes or apertures of sufficient size to allow the beverage to be dispensed.
As to the limitation regarding the aperture size (also pertains to claim 10), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04.IV.A). In this case, since Mandralis similarly discloses aperture holes to dispense the beverage, it is not seen that applicant’s aperture of a particular size would perform differently. Additionally, the aperture size would have been routinely determined based on the desired retention time of the beverage within the capsule. In any case, Dogan is further relied on to provide known aperture size of dispensing holes provided on piercing plates (opening plate 5, see Abstract). Dogan is similarly directed to beverage capsules comprising membrane configured to perforate under pressure (see paragraph 46-47) and further suggest a plurality of dispensing holes having aperture size of 0.1-0.7mm in the opening plate (paragraph 86). Therefore, since Dogan is directed to similar pressure relieving capsule, it would have been obvious to one of ordinary skill in the art to use known dispensing aperture size to sufficiently dispense the beverage.  
Talon is silent to the particular particle size of the coffee grounds. Mandralis is relied on to further teach wherein the substance comprises a particle size of 250 microns (see paragraph 82). Therefore, since Talon and Mandralis are both directed to storing ground coffee within beverage capsules, it would have been obvious to one of ordinary skill in the art to use known particle sizes within beverage capsules. 


Regarding Claim 6, Talon further teach wherein the third linear elements are arranged at the same distance to the retaining wall as at least two of the linear segments of the secondary elements (see Fig. 4). That is, within the piercing plate of Fig. 4, it is apparent that the secondary elements and the third element are of relatively similar size, especially when compared to the first element and one of the secondary element radially outward of the first element. 
Regarding Claim 7, Talon further teach wherein the opener is defined by raised and recessed elements (See piercing plate of Fig. 4). 
Regarding Claim 8, Talon further teach wherein the opener is arranged in a bottom portion of the capsule (Fig. 4).
Regarding Claim 9, Talon further teach wherein the opener protrudes from an opening plate (piercing plate 24) formed in a bottom portion of the capsule (Fig. 4).
Regarding Claim 13, Talon further teaches wherein the first element each comprises an upper planar front face arranged to abut at the retaining wall (see Fig 7). 
Regarding Claim 15, Talon further teaches wherein the opening plate is rotationally symmetric (see opening plate in Fig. 4). 
Regarding Claim 16, Talon further teaches wherein the first element each have a y-shape (see Fig. 4). 
Regarding Claim 17, Talon is silent to specifically reciting the particular distance between the third element and the retaining wall; however, since it is apparent in Talon that the third element is similar or near the dimensions of the second element (see Fig. 4), which is seen in the claimed limitation (third element being 1.0 to 1.2mm vs the second element being 0.5 to 1.2mm), it is not apparent that the claimed invention would perform differently from the prior art. Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04.IV.A). Furthermore, as discussed in Claim 1, Epars provides a recognition of adjusting the relative heights of the openers are configured to enable proper puncturing of the membrane (Page 13, first paragraph). One of ordinary skill in the art 
Therefore, since Talon discloses an opener plate having first, second and third elements to control the opening of the retaining wall, it would have been obvious to one of ordinary skill in the art to size the elements based on the desired opening properties and proper puncturing of the membrane. 
Regarding Claim 20, Talon further teaches wherein the opener is configured to open the retaining wall upon a rise in pressure of 0.5-20 bar which encompasses the claimed range (see Abstract).  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Denisart (US 2009/0211458). 
Regarding Claim 11, the combination is silent to wherein the capsule comprises a plurality of inner and outer dispensing holes, wherein the inner dispensing holes are arranged radially inwards of the outer dispensing holes and wherein the outer holes have a second diameter that is larger than the first diameter of the dispensing holes. 
However, one of ordinary skill in the art would recognize that adjusting the size of the dispensing holes would direct the flow of the brewed beverages to certain regions of the capsules. In this case, having the outer holes with a relative larger diameter would promote the beverage to flow to the peripheral of the dispensing holes. This concept is also disclosed by Denisart. Denisart discloses similar beverage capsules (see Abstract); in this case, Denisart provides a liquid distributor (6) and further teach providing non-uniformity in the liquid distributor and is configured such that the density of holes could be greater at the periphery to favor entry of a larger amount of water to the periphery (see paragraph 34). One of ordinary skill in the art would recognize that adjusting the size of the holes will also affect the density and thus affect the flow rate in a similar manner.
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the sizes of the inner holes relative to the outer hole to control the flow of liquid.  

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Abegglen et al. (US 2012/0301581). 

Regarding Claim 18, the combination is silent to specifically reciting the particular quantity of coffee grounds within the capsule. Abegglen is relied on to teach similar coffee capsules, wherein it is known to put 4 to 30 grams of coffee grounds based on the desired portion size of the final brewed beverage (paragraph 98). Therefore, both Talon and Abegglen are directed to single serving portions for brewed beverages, it would have been obvious to one of ordinary skill in the art to comprise 4-8 grams of coffee grounds based on the desired portion size. 
Regarding Claim 19, the combination is silent to the specific thickness of the top wall. Abegglen is relied on for teaching similar capsules having top walls that is pierced for liquid injection (paragraph 91), wherein the top wall is 10 to 250 microns, which is encompassed by the claimed range. Therefore, since both Talon and Abegglen are directed to similar beverage capsules having a top wall for injecting liquid, it would have been obvious to use materials and thicknesses for capsule top walls to provide sufficient packaging and to be properly pierced by the liquid injector.  

Response to Arguments
Applicant’s arguments filed 25 Jan 2021 has been considered, but is found not persuasive over the prior art of record. 
Applicant argues that that the combination fails to render obvious the present claims, and that one of ordinary skill in the art would not arrive to the required distance of the first element to the retainer wall being 0 to 0.2mm, and a distance of the secondary element to the retaining wall being 0.5mm to 1.2mm. Specifically, applicant argues that Epars only generally disclose ridges being substantially equal or slightly lower, and does not disclose or suggest specific sizes of the ridges or the puncturing distances (page 6 of the remarks). However, the argument is not persuasive because Epars is generically relied on to show recognition of adjusting the heights of the ridges relative to the puncturing protrusions to control puncturing of the membrane. That is, Epars sizes the ridges to ensure “a homogenous collection of the flow through the created perforations in the membrane” (page 13). Since it is recognize that the heights of the ridges relative to the puncturing protrusion have an effect on the rate of puncturing and therefore the 
In any case, the particular distances would have been obvious based on the desired capsule sizes. To clarify, the capsule of Talon would inherently have a distance between the elements and the membrane. A larger capsule when scaled proportionately would have a larger distance between the membrane and the elements. Therefore, achieving the claimed distance would have been a matter of determining the capsule size. 
In response to applicant’s argument that Epars teaches away from the limitation, the argument is not persuasive because Epars is not used to modify the structure to any particular distance. Rather, Epars is relied on to further support the recognition of adjusting the sizes of the ridges with respect to the puncturing protrusion thereby controlling the membrane puncturing. It is reiterated that Talon already disclose the relationship of having a first element that is larger than the secondary element.  Therefore, the particular dimensions would have been routinely determined to achieve the desired control in puncturing. 
For these reasons, the prior art of record is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792